DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/08/2019 and 12/03/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston on 02/23/2021.
The application has been amended as follows: Claim 1 is amended to recite:	A vehicular static eliminating device (i) provided in a vehicle on which positive static electric charges accumulate 

Claim 2 is amended to recite:	The vehicular static eliminating device as set forth in claim 1, wherein the static elimination target spot is a back wall surface of a part of a body outer wall of the vehicle, the part having a shape which allows for air flowing along a surface of the body outer wall to be separated from the surface.
Claim 3 is amended to recite:	The vehicular static eliminating device as set forth in claim 1, wherein the static elimination target spot is an outer wall surface of a part of an intake air passage wall, made of resin, of a driving force generating device of the vehicle, the part having a shape which allows for intake air to be separated from an inner surface of the intake air passage wall.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a tip-shaped part configured to discharge, by corona discharge, negative electric charges, which have accumulated on the guide member, to the static elimination target spot, the tip-shaped part being provided in a part defining the emission port and in proximity to the static elimination target spot. The closest prior art references of record are Lawall et al. U.S. Patent Application 2009/0001787 (hereinafter “Lawall”), Kataoka U.S. Patent Application 2014/0197332 (hereinafter “Kataoka”) and Takahara et al. U.S. Patent No. 5,456,741 (hereinafter “Takahara”). Regarding claim 1, Lawall teaches a vehicular static eliminating device (refer to abstract) (i) provided in a vehicle (refer to abstract) on which positive static electric charges accumulate (implicit) and (ii) configured to eliminate static electricity from a static elimination target spot in the vehicle (refer to abstract), the static elimination target spot being predetermined and positively charged, or to negatively charge the static elimination target spot, (implicit) said vehicular static eliminating device comprising: a negative ion generating section (refer to [0020]); however Lawall does not teach a guide device configured to guide negative ions generated by the negative ion generating section, and release the negative ions from an emission port to the static elimination target spot, the guide device including: a guide member defining a passage through which to guide the negative ions, the guide member being made of a resin which is negatively charged in a triboelectric series; and a tip-shaped part configured to discharge, by corona discharge, negative electric charges, which have accumulated on the guide member, to the static elimination target spot, the tip-shaped part being provided in a part defining the emission port and in proximity to the static elimination target spot. However Kataoka teaches a guide device (i.e. induction electrode ring 53)(fig.1) configured to guide negative ions generated by the negative ion generating section (implicit)(refer to Peltier element 51)(fig.1), and release the negative ions from an emission port (i.e. hole 25)(fig.1) to the static elimination target spot (implicit), the guide device including: a guide member (refer to induction electrode ring 53)(fig.1) defining a passage (refer to hole 25)(fig.1) through which to guide the negative ions (implicit), the guide member being made of a material which is negatively charged in a triboelectric series (implicit); and a tip-shaped part (implicit)(refer to edges of induction electrode ring 53)(fig.1) configured to discharge negative electric charges (refer to [0036]). However Lawall and Kataoka do not teach the material being resin, however Takahara teaches the material being resin (refer to col. 2 lines 51-52). However Lawall, Kataoka, and Takahara do not teach the tip-shaped part configured to discharge, by corona discharge, negative electric charges, which have accumulated on the guide member, to the static elimination target spot, the tip-shaped part being provided in a part defining the emission port and in proximity to the static elimination target spot. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lawall, Kataoka, and Takahara to arrive at the claimed invention. Claims 2-12 are allowed based on their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/               Primary Examiner, Art Unit 2839